Citation Nr: 1747627	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-37 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for dyshidrosis of the hands and feet with distal onycholysis and subungual debris of the 10 fingernails and two great toes.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1969 to September 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2004, June 2008, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared before the undersigned Veterans Law Judge in an August 2015 local hearing at the RO in Montgomery, Alabama.  A transcript of that hearing is of record.

In October 2015, the Board remanded the appeal for further development.

In May 2017, the Board remanded the issues of entitlement to increased ratings for left and right knee degenerative joint disease but stayed the two issues listed above on the title page pending resolution of an appeal from a decision of the United States Court of Appeals for Veterans Claims to the United States Court of Appeals for the Federal Circuit which involved the application of 38 C.F.R. § 4.118, Diagnostic Code 7806.  As that appeal has since been resolved, the Board will proceed with adjudication of these two issues.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at 11 (Fed. Cir. July 14, 2017).  The Veterans Appeals Control and Locator System indicates that the RO is still taking action the issues of entitlement to increased ratings for left and right knee degenerative joint disease.  As such, the Board will decline jurisdiction over these issues at this time; they will be the subject of a subsequent Board decision if otherwise in order.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's dyshidrosis of the hands and feet with distal onycholysis and subungual debris of the 10 fingernails and two great toes does not cover at least 5 percent of the entire body, or at least 5 percent of exposed areas affected.  It has not been treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a compensable rating for dyshidrosis of the hands and feet with distal onycholysis and subungual debris of the 10 fingernails and two great toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 7899-7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2004 and January 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In addition, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Finally, pursuant to the Board's October 2015 remand, in April 2016 the Veteran was afforded a current examination for his skin disorder.  As such, the Board finds that there has been substantial compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Initially, the Board notes that although an August 2009 statement of the case indicated that the present appeal arose from a December 2007 claim, the Board finds that this appeal actually arises from a January 2004 claim.  In this regard, in a December 2007 correspondence, the Veteran argued that although he had previously appealed an April 2004 rating decision denying a compensable evaluation for his skin disability, he did not timely perfect an appeal as to this issue because a May 2005 statement of the case erroneously informed him that he had been granted a 10 percent rating.  In the December 2007 correspondence, the Veteran argues that he should either be awarded the 10 percent rating or allowed to continue the appeal for a higher rating.  While such administrative error is no basis to award a higher rating, the Board agrees that it could reasonably impede the timely submission of the documents required to perfect an appeal.  Accordingly, the Board finds that the present appeal arises from the January 2004 claim.

As to the merits of the case, the Veteran claims entitlement to a compensable rating for dyshidrosis of the hands and feet with distal onycholysis and subungual debris of the 10 fingernails and two great toes.  This skin disorder is currently evaluated as noncompensable under Diagnostic Codes 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule.

Beginning August 30, 2002 and currently in effect, under Diagnostic Code 7806, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  

For purposes of Diagnostic Code 7806, the use of topical corticosteroids does not mean systemic therapy although in some cases a topical corticosteroid could conceivably be administered on a large enough scale to affect the body as a whole.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at 11 (Fed. Cir. July 14, 2017).

The Board additionally notes that during the period under consideration in this appeal, the criteria pertaining to rating the skin were revised in October 2008; however, Diagnostic Code 7806 was unaffected by those revisions.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118.

In January 2004, the Veteran filed a claim for an increased rating.

At a March 2004 VA examination, the examiner noted that the Veteran had a history of onychomycosis which was being treated with Lamisil antifungal cream and had been improving.  Physical examination revealed that on his hands all ten nails were involved with some distal onycholysis and subungual debris.  On his right hand there was significant periungual edema involving mainly the proximal nail folds and there was also erythema in this area.  There was no discharge.  The right ring finger nail was the most involved with the most subungual debris.  His great toenails have distal onycholysis and subungual debris.  His feet themselves and the other nails were clear.  The diagnosis was probable onychomycosis.

A December 2004 VA treatment record shows that nine out of ten toenails and all ten fingernails were yellow-brown and dystrophic with subungual debris.  The feet were without scales, erythema or interdigital maceration although the hands were with periungual erythema and hyperkeratosis.

A September 2006 VA treatment record shows that physical examination of all fingernails revealed thickened, discolored, and irregular nails with nailfolds erythematous and thickened.  All toenails exhibited normal growth proximally and normal nailfolds.

At a February 2008 VA examination, the Veteran reported having used lots of different kinds of medications to treat his nails but that nothing seemed to work.  He was currently using Betamethasone ointment which keeps it moisturized.  His big toes were scaly and painful and he had ingrown toenails which made it difficult for him to wear shoes.  He had no history of receiving antibiotics.  It was worse with moisture.  He had no other lesions anywhere else.  He never lost any nails although his fingernails would sometimes crack and bleed.

A June 2014 VA treatment record shows that the Veteran believed he had a fungus since he had been in Vietnam.  He reported that his symptoms would go away with antifungal cream but would always reappear.  

A February 2015 VA treatment record shows that he had had toenail fungus for some time but that upon examination, the podiatrist noted that "they actually look good."

At an April 2016 VA examination, the examiner diagnosed the Veteran with onychomycosis of the feet and nails and noted that he now used Tolnaftate solution to treat it.  The skin condition did not cause scarring, or disfigurement of the head, face or neck.  There were no benign or malignant skin neoplasms or systemic manifestations due to any skin diseases.  The Veteran treated the disorder with Tolnaftate constantly or near-constantly in the past 12 months.  He had not had any other treatments or procedures for exfoliative dermatitis or papulosquamous disorders.  There had been no debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  His skin disorder affected less than five percent of his total body and less than five percent of exposed areas.  There were no other pertinent physical findings and there was no functional impact on his ability to work.

Applying the above facts to the criteria outlined above, the Board finds that the claim must be denied.  Again, the Veteran is only service connected for a skin disorder affecting the hands, feet, fingernails, and two great toes, which the April 2016 VA examiner has indicated affects less than five percent of the total body and less than five percent of exposed areas.  While the evidence shows that the Veteran has regularly treated the skin disorder with topical medications, some of which were topical corticosteroids, there is no indication, and the Veteran has not alleged, that his skin disorder has been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.  In general, topical corticosteroids are not considered systemic therapy and the evidence does not suggest that the application of intermittent topical corticosteroids to the hands and feet in this case is on a scale large enough to be considered to affect the body as a whole and therefore constitute an exception to this general rule.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at 11 (Fed. Cir. July 14, 2017).

The Board regrets that it cannot render a favorable decision on this matter, however, as the preponderance of evidence weighs against claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable rating for dyshidrosis of the hands and feet with distal onycholysis and subungual debris of the 10 fingernails and two great toes is denied.


REMAND

The Veteran has claimed that, inter alia, his service-connected left and right knee degenerative joint disease has rendered him unemployable.  As noted above, in May 2017, the Board remanded the issues of entitlement to increased ratings for left and right knee degenerative joint disease for additional development, and such development is currently being undertaken by the AOJ but has not yet been completed.  Accordingly, since the claim for TDIU is in part dependent on the outcome of the claims for increased ratings for left and right knee degenerative joint disease, the TDIU claim is inextricably intertwined with the issues addressed in the separate decision and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the development requested in the separate decision involving the issues of entitlement to increased ratings for left and right knee degenerative joint disease has been accomplished.

2.  Then, determine if any additional development relating to the issue of entitlement to a TDIU is warranted and, if so, undertake such development.

3.  After completion of the above, readjudicate the claim for entitlement to a TDIU.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


